Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 12/14/2021.  Presently claims 1-11 and 13-14 are pending. Claim 12 has been canceled. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-11 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zakheim (US5178338A) in view of Kuznetsov (US3987967A).
Zakheim disclose a material breaking device (abstract and col.2 line 58-col.3 line 8), comprising:  
- a frame structure (fig.1: (10) or fig.2: (40)) with an upper bracket and a lower bracket for support of other elements of the material breaking device (see fig.2 below) (col.8 last 7 lines- col.8 line 24);
- an inlet tube fixedly attached to the upper bracket (figs.1-2: the element (10) or (40) inherent having an inlet for feeding the material to the inside processing house) (col.2 lines 52-57); 
- an outlet tube fixedly attached to the lower bracket (figs.1-2: the element (10) or (40) inherent having an outlet for discharging the product outside the processing house);  
- a tubular housing arranged between said brackets (figs.1-2: the housing (41) that formed by elements (13) or (40)), wherein tubular housing is attached to the inlet tube for receiving particles to be milled and to the outlet tube for output of milled particles, 

- at least one distributor (fig.2: the top first element (43)) arranged in the tubular housing and comprising recesses (fig.2: (53)) therearound allowing particles to pass along said distributor, 
wherein the distributor (fig.2: (43)) defines a first milling chamber (see fig.2 below); 
- at least one outlet distributor (fig.2: the stop second element (43)) arranged in the tubular housing (fig.2: (41)) downstream from the distributor (fig.2: the top first element (43)) and
wherein the outlet distributor (fig.2: the stop second element (43))  defines a second milling chamber (see fig.2 below); and 
wherein the first milling chamber or/and the second milling chamber contains milling particles made of magnetic material (col.3 lines 35-43: magnetized media).
- a permanent magnet unit (fig.2: (45)) comprising a permanent magnet and the permanent magnet unit is attached to the tubular housing such that at least two permanent magnet units (fig.2: (45)) are provided for each milling chamber;  
- a drive unit (fig.1: (14)) for providing rotation of the tubular housing relative to the frame structure , the inlet tube and the outlet tube creating rotating magnetic field within the milling chambers (col.3 lines 9-14).

Zakheim does not disclose the conical and cone distributors; and a through hole allowing particles to pass through said outlet cone.
Kuznetsov disclose a material breaking device (abstract), comprising:  
- a frame structure (fig.5: the frame of the elements (1) and (7)) with an upper bracket and a lower bracket for support of other elements of the material breaking device (col.12 lines 41-48 and fig.1: the element  (1) is frame must be supported between elements) (col.11 lines 33-61);
- an inlet tube (fig.5: (7)) fixedly attached to the upper bracket; 
- an outlet tube (fig.5 :(d)) fixedly attached to the lower bracket; 
- a tubular housing (fig.5: (1)) arranged between said brackets, 
wherein tubular housing (fig.5: (1)) is attached to the inlet tube (fig.5: (7)) for receiving particles to be milled and to the outlet tube (fig.5 :(d)) for output of milled particles, 
wherein the tubular housing (fig.5: (1)) is attached to said tubes (fig.5: (7) and (d));
- at least one conical distributor (fig.5: (9)) arranged in the tubular housing (fig.5: (1)) and comprising recesses (fig.5: the openings to left and right of the element (9) towards element (8)) therearound allowing particles to pass along said conical distributor, 
wherein the conical distributor (fig.5: (9)) defines a first milling chamber (fig.5: the area below element (9)); 
- at least one outlet cone (fig.5: (8)) arranged in the tubular housing (fig.5: (1)) downstream from the conical distributor (fig.5: (9)) and comprising a through hole (fig.5: 
wherein the first milling chamber or/and the second milling chamber contains milling particles made of magnetic material (fig.5: (2)) (col.11 lines 33-61).
- a magnet unit (fig.5: (3)) is attached to the tubular housing (fig.5: (1)) such that at least two magnet units (fig. 5: (3)) are provided for each milling chamber;  
- creating rotating magnetic field within the milling chambers (col.12 lines 41-48).

Both of the prior arts of Zakheim and Kuznetsov are related to a magnetic device for material breaking; 
Zakheim disclose the distributers (43) can be in various designs and ca be varied to be at any shape (col.7 lines 38-50); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributers of the device of Zakheim to be the conical and cone distributors, thereby having at least one conical distributor arranged in the tubular housing and comprising recesses therearound allowing particles to pass along said conical distributor, and wherein the conical distributor defines a first milling chamber; at least one outlet cone arranged in the tubular housing downstream from the conical distributor and comprising a through hole allowing particles to pass through said outlet cone, wherein the outlet cone defines a second milling chamber as taught by Kuznetsov, since it has been held that combining prior art elements according to known methods to yield predictable results requires only [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

    PNG
    media_image1.png
    720
    577
    media_image1.png
    Greyscale
















Regarding claim 2, Zakheim disclose at each milling chamber two permanent magnet (fig.2: (45)) units are positioned facing each other such that the permanent magnet of one permanent magnet unit faces another permanent magnet of another permanent magnet unit with the same magnetic pole.
  
Regarding claim 3, Zakheim disclose the permanent magnet unit (fig.2: (45));
Kuznetsov teaches the magnet unit (9) further comprises a gap adjustment means to control a distance between the magnet and the tubular housing such that magnetic field generated by the magnet can be adjusted (col.11 last 11 lines);
Therefore, the modification of Zakheim in view of Kuznetsov teaches the limitations of claim 3.

Regarding claim 4, Kuznetsov teaches the conical distributor (fig.5: (9)) is in the shape of concave cone.  

Regarding claim 5, Kuznetsov teaches the recesses (fig.5: the openings to left and right of the element (9) towards element (8)) of the conical distributor are arranged therearound at a base portion of the conical distributor (fig.5: (9)).  

Regarding claim 6, Kuznetsov teaches the outlet cone (fig.5: (8)) is in the shape of concave cone.  

Regarding claim 7, Kuznetsov teaches the through hole (fig.5: (6)) of the outlet cone (fig.5: (8)) extends along the central axis of the outlet cone (fig.5: (8)).  

Regarding claim 8, Kuznetsov teaches in that the conical distributor (fig.5: (9)) is fixedly attached to the tubular housing (fig.5: (1)).
  
Regarding claim 9, Kuznetsov teaches the outlet cone (fig.5: (8)) is fixedly attached to the tubular housing (fig.5: (1)).
Regarding claim 10, Zakheim disclose the distributor and the outlet distributor define a pair of milling chambers, 3 of 10wherein the tubular housing comprises from three to six pairs of the distributor and the outlet distributor.
Kuznetsov the conical distributor and the outlet cone define a pair of milling chambers;
Therefore, the modification of Zakheim in view of Kuznetsov teaches the limitations of claim 10.

Regarding claim 11, Kuznetsov teaches the tubular housing (fig.5: (1)), the conical distributor (fig.5: (9)), the outlet cone (fig.5: (8)) are coaxially aligned on the central axis of the material breaking device.

Regarding claim 13, Zakheim disclose providing rotation of the tubular housing (figs.1-2: the housing (41) that formed by elements (13) or (40), the rotatable element (41)) relative to the frame structure in result of which a rotational magnetic field is created within the tubular housing, within the first milling chamber and the second milling chamber in the tubular housing such that particles are set into a further motion against an inner wall of the tubular housing (see fig.2 above), 

Kuznetsov teaches wherein the method comprises the following steps:
feeding of particles to be milled into the tubular housing through the inlet tube (fig.5: (7));

the conical distributor (fig.5: (9)) and the outlet cone (fig.5: (8)) that facilitates breaking of said particles;
providing milling particles (fig.5: (2)) made of magnetic material into the first milling chamber and/or the second milling chamber to facilitate the milling process; and
providing outlet of milled particles through the outlet tube (fig.5 :(d)).

Therefore, the modification of Zakheim in view of Kuznetsov teaches the limitations of claim 13.

Regarding claim 14, Kuznetsov teaches the step of feeding the particles a pressurized fluid is also fed into the tubular housing (col.5 lines 52-55).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richard (DE888641C).
Richard disclose a magnetic device for material breaking having conical and cone distributors (fig.3).3 of 10
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753